THE STATE OF TEXAS
                                         MANDATE
TO THE 76TH DISTRICT COURT OF MORRIS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 9th
day of April, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Rashad Lee, Appellant                                      No. 06-14-00112-CR

                        v.                                  Trial Court No. 10,947CR

 The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find no error related to the judgment of
conviction entered in this matter. Because we lack jurisdiction to hear appellant’s point of error
concerning the trial court’s Order to Withdraw Funds, we dismiss his second point of error for
want of jurisdiction.
       We note that the appellant, Rashad Lee, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 14th day of October, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk